DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/15/21 are hereby entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-37 and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 20-37 and 40-41 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 20 and 41, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of performing a method of identifying a taste profile of a sample comprising:
[…]
(b)   […] recording an objective response to each of the plurality of samples using a […] multidimensional response grid comprising a first dimension indicating a first taste-testing characteristic and a second dimension indicating a second taste testing characteristic, wherein a single touch of the response grid records a level of the first and a level of the second taste-testing characteristics present in a sample;
(c)    […] recording and storing each of the objective responses […]; and
(d)    […] utilizing the stored responses to determine a taste profile of the sample as a function of the concentration of the ingredients in the sample.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., providing a plurality of samples of different concentrations to a subject via an automated device, a touch screen for a subject to enter input, a user interface, a processor, and a memory, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., providing a plurality of samples of different concentrations to a subject via an automated device, a touch screen for a subject to enter input, a user interface, a processor, and a memory these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 23-24, 26-30, 33-36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ahne, et al, "Assessment of Gustatory Function by Means of Tasting Tablets", Laryngoscope 110: August 2000 (“Ahne”), in view of PATENT US 8364520 B1 to Eichorn et al (“Eichorn”), further in view of PGPUB US 20110038998 A1 by Kohli (“Kohli”), in view of PGPUB US 20030161922 A1 by Hillmann (“Hillmann”).
In regard to Claims 20 and 41, Ahne teaches a method of identifying a taste profile of a sample comprising:
(a)    providing, individually one after the other, a plurality of samples containing different concentrations of the same ingredients to a subject […];
	(see, e.g., Table I on page 1397);
(b)    […] recording an objective response to each sample of the plurality of samples […]
	(c)    […] recording and storing each of the objective responses […]; and


	(see, e.g., page 1397, “[f]or each tablet, subjects were asked to choose among one of five descriptors, namely, ‘sweet, sour, salty, bitter, no taste.’”  In other words, the collection of all of these responses comprises a determination of the subject’s claimed “taste profile”.)
	Furthermore, to the extent that Ahne may fail to specifically teach an automated taste testing device for providing the samples, recording and storing the subject’s responses in order to generate a taste profile and/or employing a touch screen, however, in an analogous reference, Eichorn teaches this functionality.  See, e.g., Figure 8.  See also, e.g., col. 11, lines 35-60 in regard to the device employing a touch screen for input.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the machine as taught by Eichorn instead of the manual process taught by Ahne in order to automate the taste testing process and not have it subject to human error.

Furthermore, while Ahne teaches administering samples with varying levels of concentrations of the same ingredient and then soliciting the user as to one of five descriptors, it may not teach the remaining claimed limitations, however, in an analogous reference Kohli teaches that not only do humans have a number of sensory attributes (see, e.g., paragraph 60) but that certain attributes are interdependent and cannot be set independently of each other (see, e.g., paragraph 93) as well as each attribute has a range of values and that those interdependent ranges can be depicted as a two-dimensional grid (see, e.g., paragraph 94 and Figure 2), as well as employing a taste testing regimen to elicit those values in regard to a specific food substance (see, e.g., paragraphs 63-64);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have incorporated the teaching of Kohli into the method taught by the otherwise cited prior art by soliciting as to the levels of each of the sensory descriptors, and soliciting in a manner such that the levels of at least two descriptors were entered at the same time, in order to more accurately access the subject’s taste profile in regard to a specific food substance.

Furthermore, while Kohli teaches that two taste attributes are interdependent it may not teach a means whereby both attributes can be indicated with a single entry, however, in an analogous reference Hillman teaches selecting a single point on a two-dimensional user interface in order to set the interdependent characteristics of two food attributes at the same time (see, e.g., Figure 1, selection 9; and paragraphs 44-45).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have incorporated the teaching of Hillman into the method taught by the otherwise cited prior art by employing the user interface taught by Hillman as a means to conveniently and accurately solicit the multi-dimensional taste profile taught by the Ahne and Kohli by using the touch screen taught by Eichorn.
In regard to Claim 41, to the extent that Applicant is merely claiming duplication of the process already claimed in Claim 20 that does not patentably distinguish over the cited prior art.  See MPEP 2144(VI)(B).
In regard to Claims 23-24, Ahne
In regard to Claim 26, Ahne teaches this feature. See, e.g., page 1397 in regard to employing various ingredients.

In regard to Claims 27-28, the cited prior art teaches employing a touch screen with a certain visual display as a means for a subject to perform data entry.  To the extent that the cited prior art may fail to teach that those certain characteristics appear with the visual appearance of the claimed labels on the touch screen (e.g., “palatability”, “taste quality”) such a visual appearance has no functional relationship to the computer display on which it is claimed to appear and is thereby non-functional printed matter and does not distinguish over the cited prior art.  See MPEP 2111.05(B).
In regard to Claim 29, the cited prior art teaches employing a touch screen with a certain visual display as a means for a subject to perform data entry.  To the extent that the cited prior art may fail to teach that the visual appearance of the claimed touch screen includes the claimed “third dimension” and “fourth dimension” such visual features have no functional relationship to the computer display on which they are claimed to appear and are thereby non-functional printed matter and do not distinguish over the cited prior art.  See MPEP 2111.05(B).
In regard to Claims 30, 
In regard to Claim 33, Ahne teaches this feature. See, e.g., page 1397 in regard to the subjects volunteering for the study and, thereby, their behavior in undertaking the study being modified by the consequences of their earlier decision to do so.
In regard to Claim 34, Ahne teaches this feature. See, e.g., page 1397 in regard to the subjects not being told what each composition was.
In regard to Claim 35, Ahne teaches this feature in regard to having the subject identify “bitter” or “sour” tastes and Kohli teaches identifying various concentrations.
In regard to Claim 36, Ahne teaches this feature in regard to having the subject identify “sweet” tastes and Kohli teaches identifying various concentrations.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 21, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that taste testing a pharmaceutical composition was old and well-known at the time of Applicant’s invention.  Such functionality allows for its palatability to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claime functionality within the invention of the cited prior art so as to allows for its palatability to be assessed.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 22, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that taste testing one or more ingredients of a nutraceutical composition was old and well-known at the time of Applicant’s invention.  Such functionality allows for its palatability to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claime functionality within the invention of the cited prior art so as to allows for its palatability to be assessed.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 25, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that employing alternative sweeteners as part of a taste test was old and well-known at the time of Applicant’s invention.  Such functionality allows for its palatability to be assessed.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allows for its palatability to be assessed.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 31, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that employing samples each of less than 200 ul was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject not to have to swallow too much volume.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the subject not to have to swallow too much volume.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 32, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that employing samples each of less than 100 ul was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject not to have to swallow too much volume.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the subject not to have to swallow too much volume.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 37, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that changing a single ingredient and repeating a taste test was old and well-known at the time of Applicant’s invention.  Such functionality allows for a slight taste modification to be tried to see if it was consequential.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for a slight taste modification to be tried.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Eichorn, further in view of Kohli, in view of Hillmann, in view of admitted prior art.
In regard to Claim 40, to the extent that the prior art may fail to teach the specifically claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that changing providing a reward for completing an experiment was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject to be motivated to complete the experiment.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for the subject to be motivated to complete the experiment.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
Applicant argues on page 6-7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    149
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    708
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because “recording an objective response” is a method of data collection and the collection of data has been identified by the CAFC as being a mental process in cases such as, e.g., Electric Power Group.  Applicant’s proposed BRI of “objective response” is too narrow in light of Applicant’s specification.  Applicant’s specification does not specifically define “objective response” and nor is it a terms of art.  One dictionary definition of “objective” is “not influenced by personal feelings, interpretations, or prejudice; based on facts; unbiased” (https://www.dictionary.com/browse/objective) and one definition of response is “an answer or reply, as in words or in some action” (https://www.dictionary.com/browse/response).  Human beings are capable of recording answers that are not based on facts but, instead, are simple observations.  For 
Applicant argues on page 6-7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    350
    707
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant’s specification does not specifically define what “determining a taste profile” must entail nor is it a term of art.  It is within the BRI of these limitations that to determine a taste profile simply means to aggregate various data regarding a subject’s responses to tasting samples in order to derive some overall metric.  Aggregating data and deriving an overall metric from that data has been held by the CAFC in, e.g., Electric Power Group as being a mental process.  See, e.g., these limitations held in that case to be patent ineligible:

    PNG
    media_image4.png
    287
    467
    media_image4.png
    Greyscale

Id., slip. op. at page 4.
Applicant’s arguments on pages 7-8 regarding “practical application” are addressed by the responses to similar arguments provided on page 22 of the prior Office action, which are incorporated herein by reference.  Applicant’s arguments on page 8 regarding the claimed “touch screen” are not persuasive because the “touch screen” was identified as an element claimed in addition to the abstract idea and employing touch screen to collect data is generic, well-known, and conventional.

supra in regard to the BRI of the claimed “objective response”.  In short, Applicant’s proposed BRI of these limitations is too narrow in light of Applicant’s specification and Ahne teaches recording a user’s “objective response” in terms of whether he/she finds the sample to be “sweet, sour, salty, bitter, [or] no taste.”
	Applicant further argues on page 10 of its Remarks:

    PNG
    media_image5.png
    181
    712
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not provide any specific definition of “taste profile” and Ahne teaches aggregating the subject’s responses to “a plurality of samples of different concentrations of the same ingredient” which is within the BRI of the claimed “determine a taste profile of each sample of the plurality of samples as a function of the concentration of the ingredients”.  The sample are themselves provided in different concentrations, therefore, the aggregation of the subject’s responses to the samples will necessarily be “as a function of the the concentration of the ingredients”.  Applicant does not claim any particular algorithm or heuristic to “determine a taste profile” and there is no reason, therefore, that simply aggregating the responses to the samples would not be within the BRI of “taste profile” as, e.g., the aggregation provides an overview of the subject’s taste responses (a 
	Applicant argues on page 10 that it would not have been obvious to have employed the system taught by Eichorn to automatically provide taste samples in order to provide the taste samples otherwise taught by Ahne to have been provided manually because “Eichorn is concerned with a sampling event for promoting sales”.  It is not clear why the intended use disclosed by Eichorn in regard to “promoting sales” would necessarily render it inoperative for some other purpose.  Applicant’s cited declaration provides no evidence in this regard otherwise.
	Applicant’s arguments on page 11 of its Remarks in regard to Kohli are not persuasive because Kohli is not relied upon to teach a single-touch entry of two interdependent flavor characteristics, as made clear in the first full paragraph on the top of page 10 of the prior Office action.  Applicant’s arguments on page 11 in regard to the Examiner providing “no evidence supporting the rationale that it would be ‘convenient’ and ‘accurate’ in making such a modification” are not persuasive because the Examiner is not required to provide such evidence to make such a combination.  See, e.g., the CAFC’s decision in In re: Van Os, slip. op., at page 5 in this regard.

Claim 33 are not persuasive because the cited declaration does not provide any basis or rationale why the cited prior art fails to teach the claimed “operant conditioning”.  The Palmer Declaration is silent regarding “operant conditioning” at the cited paragraph 5 or otherwise.  Furthermore, the art teaches the subject volunteering for the study and thereby receiving a psychic reward by doing so, which is within the BRI of “operant conditioning”.
	Applicant’s arguments in regard to Claim 35 are not persuasive because “bitter” or “sour” tastes are within the BRI of “aversive” tastes as human being commonly find such tastes “aversive” (“tending to avoid or causing avoidance of a noxious or punishing stimulus”, https://www.merriam-webster.com/dictionary/aversive).  Applicant’s argument in regard to Claim 36 are likewise not persuasive because human beings commonly find sweet tastes to be preferred to other tastes and the taste testing taught by Ahne includes such sweet flavors.  Applicant’s argument in regard to Claim 40 is not persuasive because completing the experiment necessarily would entail the taste profile to be generated.
	Applicant’s arguments in regard to the takings of official notice are not persuasive because Applicant failed to properly traverse these takings in its Remarks made subsequently and these claimed limitations were then made admitted prior art in the Office action dated 10/21/20.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715